DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-22 are pending.
Claims 1, 3, and 11 are amended.  
Claims 1-3 and 5-22 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 103
	Applicant’s arguments filed 05/02/2022 are not found to be persuasive. 
	Applicant urges that transcriptional complexes binding DNA is a complex mechanism and that the presence of a specific binding motif is not sufficient to conclude that a protein of interest binds to a DNA sequence of interest having the requisite target sequence.  Applicant continues noting that there are over 11,000 genes with a G-box-type sequence in their promoter region and that it cannot be expected that G-box mutations in PIF4 promoter would have an impact on the binding of the PIF4 protein on the G-box motif of the PIF4 promoter.  
	This argument is not found to be persuasive.  Kumar teaches that PIF4 is involved in plant responses to temperature and can modulate flowering time an extremely important trait in agriculture.  Donald teaches that mutation of G-Box motifs in Arabidopsis thaliana inactivates genes by decreasing expression of genes with G-boxes in the promoters.  Ibáñez Robles teaches that the PIF4 promoter in Arabidopsis thaliana has a G-box within 2 kilobases of the start codon and within 150 base pairs of Lux Binding Sites.  While Zhang teaches CPF1 deletion of regions of plants including crop plants.  Given these teachings it would have been obvious to the ordinary artisan to try mutating the G-boxes of PIF4 in order to modulate flowering time, in order to improve crop yield or for other agricultural purposes.  When determining if an invention would be obvious to try the MPEP in 2143 E teaches that to reject a claim based on this rational, the office must articulate the following:
A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design or market pressure to solve a problem;
A finding that there had been a finite number of identified predictable potential solutions to the recognized need or problem;
A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
Whatever additional findings based on the graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  

With respect to (1) above, at the time of filing global warming and the changes it causes in plants is a known problem as demonstrated in Kumar; “Climate change has already caused measurable changes in plant phenology and behavior, and plants that incorporate temperature information into their life cycles appear to be able to adapt to warmer conditions more effectively than those that primarily rely on photoperiod to synchronize their lifestyles”PIF4 is a central integrator of environmental information in the plant and our finding that it activates FT at higher temperatures suggests it will be a key node for breeding crops resilient to climate change” (Kumar, Page 244, Column 2, Paragraph 3; Kumar, Page 242, Column 1, Paragraph 1).

	With respect to (2) above, given the combined teachings of Kumar, Donald, Ibáñez Robles, and Zhang there are 4 G-Box motifs in the promoter of PIF4 that when modified can affect flowering time of plants.  This is a limited number of solutions that would allow the ordinary artisan to modulate the phenotype of plants to solve the problem presented in (1).
	With respect to (3) above, the technique employed would be a gene editing approach to modify a target sequence.  These techniques are well established in the art and function in a variety of plant and non-plant species, these techniques are capable of removing small sections of DNA as taught in Zhang, and removal of G-Boxes which are a target sequence of PIF4 would result in less binding of PIF4 to the modified PIF4 promoter.  The ordinary artisan would have a reasonable expectation of success that using these techniques on the G-Box of PIF4 would lead to decreased binding of the PIF4 protein on the G-Box of the PIF4 promoter.  
	With respect to (4) above, given the teachings of the art it would be obvious to modify the G-Boxes of the PIF4 promoter in order to gain the benefits of a plant with modified thermosensory response or flowering time which will be agriculturally beneficial with increasing global temperatures. 
	Additionally, applicants argue that Ezer teaches that mutation of LBS or G-box should destabilize binding of regulators and lead to similar phenotypes regardless of the target, while the inventors have found the opposite phenotype in mutants in the LBS and G-Box of PIF4.  Applicant argues that such a result is unexpected in view of the state of the art and therefore the claimed invention is not obvious.
	This argument is not found to be persuasive because the arguments are drawn to an unexpected phenotype but the language of the claim is drawn to reduced binding at the G-box motif.  Although the phenotype would flow from the reduced binding at the G-box, this limitation is included in the claims but has been taught in the prior art; see Donald which teaches that mutation of G-box motifs inactivates genes be decreasing expression of genes with G-box motifs.  Additionally the role of the G-box in the PIF-4 promoter as enhancing expression of PIF4 taught by the applicants in their arguments filed 05/02/2022 is consistent with the teachings of Donald by teaching that the binding of the G-Box protein represses expression of PIF4 while Donald teaches that mutation of G-box motifs inactivates genes by decreasing expression of genes with G-box motifs.  Given the teachings of the cited references it would be obvious the generating a mutation, deleting, or otherwise inactivating the G-box of the PIF4 gene would reduce binding to the G-box and therefore the result is not unexpected.    
	 
	Due to the above reasons applicant’s arguments are not found to be persuasive and the rejections stand.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  5-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Transcription factor PIF4 controls the thermosensory activation of flowering, Nature, April, 12, 2012, in view of Donald, Mutation of either G box of I box sequences profoundly affects expression from the Arabidopsis rbcS-1A promoter, The Embo Journal, pp. 1717-1726, 1990, Ibáñez Robles, Regulation of phenotypic plasticity in high ambient temperature: ELF3 and BZR1 as major thermostats gating PIF4 signaling, Martin Luther University, 2017, and Zhang, Novel CRISPR Enzymes and Systems, US2019/0071717 A1, March 7, 2019.
	With respect to claims 1-3 and 5-22, Kumar teaches that PIF4 is involved in plant response to temperature and can modulate the thermosensory response, flowering time (Kumar abstract).  Specifically, pif4 mutants showed a striking loss of thermal induction of flowering at 27 degrees Celsius and thus flower at a normal time preserving yield, this is a phenotype of plants showing tolerance to an increase in ambient temperature (Kumar, Page 242, Column 1, Paragraph 2; Kumar, Figure 1a, b).  Kumar also teaches that PIF4 is a central integrator of environmental information, and a key node for breeding crops reliant to climate change (Kumar, Page 244, Column 2, Paragraph 3).  Specifically, with respect to claim 22 Kumar teaches that pif4 mutants do not have an early flowering response to high temperatures at 27 degrees which is 5 degrees higher than normal growing conditions while wild type plants do have an early flowering phenotype (Kumar, Page 242, Column 2, Figure 1 (a)).  
	With respect to claims 1-3 and 5-22, Kumar does not teach inactivating PIF4 through deletion of the G-box motif. 
With respect to claims 1-3 and 5-22, Donald teaches that mutation of G-box motifs of sequence CACGTG in the dicotyledonous crop plant Arabidopsis thaliana inactivates genes by decreasing expression of genes with G-boxes in the promoters (Donald, Page 1717, Column 1, Paragraph 1; Donald, Page 1724, Column 1, Paragraph 3). 
	With respect to claims 1-3 and 5-22, Ibáñez Robles teaches that the PIF4 promoter in Arabidopsis thaliana has a G-box within 2 kilobases of the start codon (Ibáñez Robles Page 50, Figure 31).  Additionally, Ibáñez Robles teaches that there are G-Box motifs in the promoter of PIF4 that are as close as 74 base pairs from a Lux Binding Site (LBS) (Ibáñez Robles, Page 50, Figure 31).
	With respect to claims 1-3, and 5-22, Zhang teaches CPF1 deletion of portions of plants where the plant could be a monocot including corn, sorghum, wheat, or rice (Zhang, Paragraph 210; Zhang, Paragraph 0018; Zhang, Paragraph 230).  This is done by introducing into plants one or more vectors wherein the one or more vectors drive expression of a Cpf1 enzyme and a guide RNA and allowing a CRIPSR complex to bind to a target polynucleotide to cleave the target sequence, to result in decreased transcription of a target gene.  Zhang also teaches the use of a dual guide approach to improve gene deletion efficacy of Mandal et al. (Zhang, Paragraph 1217).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the method and plant of Kumar wherein PIF4 had been inactivated to use the method of inactivating G-boxes of Donald to inactivate the G-box in the PIF4 promoter of Ibáñez Robles, which would modify the plants response to temperature by modulating flowering time as demonstrated by Kumar, and finally it would have been obvious to apply this method to monocots and to delete the G-Box motif in the PIF4 promoter using the method of Zhang.  It would have been obvious to modify the G-box motif of PIF4 to inactivate its expression and modulate a thermosensory response as described in Kumar because Ibáñez Robles teaches that there is a G-box in the PIF4 promoter and Donald teaches that inactivating G-box motifs can inactivate a gene.  It would have been obvious to use the CRISPR/Cas9 method of Zhang due to its ability to create simultaneous breaks and cause a deletion which would remove the entire G-box motif and ensure inactivation of the PIF4 gene.  Finally, it would have been obvious to regenerate a plant from the plant generated through the method of Kumar, in view Ibáñez Robles, Donald, and Zhang and collect seeds in order to propagate a plant with altered thermosensory response.  The ordinary artisan would have been motivated to combine these methods to create a method and plant able to withstand increasing global temperatures due to the economic and agricultural benefits of a plant with altered thermosensory response.  Therefore, claims 1-3 and 5-22 are rejected under 35 U.S.C. 103.

Conclusion
Claims 1-3 and 5-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairApplication/my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                           

/WEIHUA FAN/Examiner, Art Unit 1663